Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed April 21, 2022 is acknowledged.  Claims 5-15 and 17-23 are cancelled. Claims 1-4, 16 and 24-27 are pending. Election was treated as without traverse in the reply filed on 9/24/19. 
3.	Claims 1-4, 16 and 24-27 are under examination with respect to spermidine (DB03566) in this office action.
4.	Applicant’s arguments filed on April 21, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
5.	The objection to the specification is withdrawn in response to Applicant’s cancellation of claims 17-20 and 23. 


Claim Rejections/Objections Withdrawn
6.	The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot because the claim is canceled.
The rejection of claims 17-20 and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is moot because the claim is canceled.
The rejection of claims 17-20 and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claim is canceled.  
The provisional rejection of claims 17-20 and 23 on the ground of nonstatutory double patenting as being unpatentable over claims 21-27 of copending Application No. 16/497305 (spermine), claims 21-27 of copending Application No. 16/606655 (spermidine) in view of Pegg (IUBMB Life, 2014; 66:8-18, DOI 10.1002/iub.1237) is moot because the claim is canceled.
The rejection of claims 17-20 and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to new matter is moot because the claim is canceled.
The rejection of claims 17-20 and 23 under 35 U.S.C. 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Umezawa et al. (US4559362) as evidenced by Eibmann et al. (PloS One, 2013; 8:e64873. doi:10.1371/journal.pone.0064873), Gaude et al. (Nat. Commun. 2016; 7:13041. DOI:10.1038/ncomms13041), Keller et al. (Molecular Cell, 2014; 53:700-709), the factsheet of Invasive Mammary Carcinoma (IMC) from the Jonhs Hopkins breast cancer web site and the factsheet of L-1210 cells (Lymphocytic leukemia cells) from the ATCC website is moot because the claims are canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on April 21, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 16 and 24-27 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing accumulation of SAICAR and SAICAr in MD232 breast cancer cells, reducing accumulation of SAICAR and SAICAr caused by ADSL deficiency in ADSL Knockout (KO) heterozygous and wild type mice and promoting survival rate in ADSL CKO1-N conditional KO mouse model induced with intraperitoneal injection with tamoxifen by spermidine as shown in Dr. Wei Zhu’s declaration filed 2/6/2020, does not reasonably provide enablement for a method for treating or alleviating all forms of diseases that are caused by ADSL deficiency, or reducing SAICAR or SAICAr in all forms of undefined diseases or conditions in a patient in need thereof by spermidine or a pharmaceutically acceptable salt thereof as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-4 and 16 as amended are drawn to a method for treating or alleviating a disease that is adenylosuccinatelyase (ADSL) deficiency, comprising administering to a patient in need thereof a therapeutically effective amount of spermidine or a pharmaceutically acceptable salt thereof. Claims 24-27 as amended are drawn to a method for reducing SAICAR or SAICAr, comprising administering to a patient in need thereof a therapeutically effective amount of spermidine or a pharmaceutically acceptable salt thereof. 
The claims encompass treating or alleviating a disease that is ADSL deficiency or reducing SAICAR or SAICAr in all forms of undefined diseases or conditions.

On p. 6-14 of the response, Applicant argues that a skilled artisan would understand that ADSL deficiency causes excessive accumulation of SAICAR, which would cause development of severe neurological and physiological symptoms such as epilepsy in patients, and Spermidine can inhibit SAICAR accumulation and would be effective in treating ADSL deficiency and symptoms caused by ADSL deficiency because symptoms of ADSL deficiency are caused by excessive SAICAR accumulation. Applicant further cites p. 1, table 1 and Dr. Wei Zhu’s declaration filed 2/6/2020 in support of the arguments. In particular, Applicant argues that the Dr. Zhu’s declaration showed that i) treatment of MD231 breast cancer cells with spermidine at concentrations of 5uM and 10uM reduced the total accumulation of SAICAR and SAICAr by 37.35% and 68.98 respectively as compared to no treatment (see paragraph 2 and table 2 of the declaration) and ii) spermidine decreased the total accumulation of SAICAR and SAICAr caused by removal in ADSL gene in ADSL-eKO1 knockout mouse model and Adsl-CKO1-N conditional gene knockout mouse model (see paragraphs 3-4 and table 5 of the declaration). Applicant argues that the claimed methods are enabling in view of data shown in the declaration because claim 1 is directed to treating or alleviating ADSL deficiency and claim 24 is directed to reducing SAICAR or SAICAr, and the claimed methods do not require eliminating over accumulation of SAICAR or SAICAr and the primary effect of ADSL deficiency is overaccumulation of SAICAR and/or SAICAr. Applicant argues that there is a direct correlation between the method of reducing SAICAR or SAICAr as in claim 24 and reducing SAICAR and/or SAIRCAr in breast cancer cell MD231 by spermidine as shown in the declaration. Applicant argues that there is a direct correlation between reducing accumulation of SAICAR+SAICAr in both ADSL KO heterozygous transgenic mouse and wild type mouse by spermidine and reducing SAICAR or SAICAr recited in claim 24.  
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, the specification fails to provide sufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because:
i. As acknowledged by Applicant on p. 6-7 of the response, ADSL deficiency causes accumulation of SAICAR and/or SAICAr, but not SAICAR and/or SAICAr or accumulation of SAICAR and/or SAICAr causes ADSL deficiency. Thus, reducing SAICAR and/or SAICAr or accumulation of SAICAR and/or SAICAr does not necessarily treat or alleviate ADSL deficiency.
ii. As previously made of record, the Dr. Zhu’s declaration under 37 CFR 1.132 filed 2/6/20 is insufficient to overcome the rejection of claims1-4, 16 and 24-27 based upon insufficiency of disclosure under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth in the last Office action because: the showing is not commensurate in scope with the claims.
The data shown in the Dr. Zhu’s declaration filed 2/6/20 only supports that Spermidine is capable of decreasing the total accumulation of SAICAR and SAICAr in MD231 breast cancer cells in vitro (Table 2), decreasing the total accumulation of SAICAR and SAICAr in ADSL-eKO1 Knockout (KO) heterozygous mouse model and wild type mice, and increasing survival rate in ADSL-CKO1-N conditional KO mouse model induced by tamoxifen in vivo, which is also acknowledged by Applicant (see p. 12 of the response filed 2/6/2020 and p. 7-8 of the response filed 4/21/2022).
iii. The data shown in the Dr. Zhu’s declaration filed 2/6/20 does not support treating or alleviating ADSL deficiency by Spermidine as in claim 1 because there is no correlation between treating or alleviating ADSL deficiency and reducing the total accumulation of SAICAR and/or SAICAr in MD231 breast cancer cells by Spermidine in vitro. 
Neither the specification nor the prior art provides a well-established correlation or nexus between ADSL deficiency and MD231 breast cancer cells.  ADSL deficiency is an autosomal recessive genetic disorder characterized by defects in purine metabolism affecting purinosome assembly and reducing metabolite fluxes through purine de novo synthesis and purine nucleotide recycling pathway, and heterogeneous neurological phenotypes including epilepsy, and is caused by mutations in ADSL gene as taught by Jurecka et al. (see p.231, abstract; J. Inherit. Metab. Dis. 2015; 38:231-242. DOI 10.1007/s10545-014-9755-y, cited previously) or paragraphs [0003]-[0005] of the instant specification (based on published Application). MD231 breast cancer cells are highly aggressive, invasive and poorly differentiated triple-negative breast cancer cell line as lacking estrogen receptor (ER), progesterone receptor (PR) expression and human epidermal growth factor receptor 2 (HER2) amplification (see MDA-MB-231 ECACC catalog No. 92020424). Neither the specification nor the declaration provides a nexus or correlation between MD231 breast cancer cells that lack ER and PR expression and HER2 amplification and ADSL deficiency caused by mutations in ADSL gene and characterized by defects in purine metabolism and heterogeneous neurological phenotypes. Neither the specification nor the declaration provides support that reducing the total accumulation of SAICAR and/or SAICAr in MD231 breast cancer cells that lack ER and PR expression and HER2 amplification by Spermidine in vitro can treat or alleviate the ADSL deficiency. 
There is also no correlation between treating or alleviating ADSL deficiency and the data related to reducing the total accumulation of SAICAR and/or SAICAr in ADSL-eKO1 Knockout (KO) heterozygous mouse model and wild type mice by Spermidine as shown in the Dr. Zhu’s declaration filed 2/6/20 because there is no evidence or correlation to support or show that Spermidine can restore ADSL activity from ADSL deficiency. In addition, based on paragraph 3, and table 4 on p.4-6 of the declaration, both ADSL-eKO1 Knockout (KO) heterozygous mouse model and wild type mice have accumulation of SAICAR and/or SAICAr, and administration of Spermidine can decrease the total accumulation of SAICAR and/or SAICAr in both of ADSL-eKO1 Knockout (KO) heterozygous mouse model and wild type mice by 41.95% and 52.28% respectively as compared to controls without Spermidine. It is noted that the reduction of the total accumulation of SAICAR+SAICAr in wild type by Spermidine is more than that in DSL-eKO1 Knockout (KO) heterozygous mouse model (i.e. 52.28% in wild type vs 41.95% in DSL-eKO1 Knockout (KO) heterozygous mouse model). Thus, a skilled artisan cannot contemplate how to use the claimed invention and whether treatment with Spermidine or its pharmaceutically acceptable salt can treat or alleviate ADSL deficiency, indicating that undue experimentation is required by the skilled artisan while practicing the claimed invention. 
iv. The data shown in the Dr. Zhu’s declaration filed 2/6/20 does not support reducing SAICR or SAICAr in all forms of undefined diseases or in an undefined patient in need thereof by Spermidine in vivo as in claim 24 because there is no correlation between reducing SAICR or SAICAr in all forms of undefined diseases or in an undefined patient in need thereof in vivo and reducing the total accumulation of SAICAR and/or SAICAr in MD231 breast cancer cells by Spermidine in vitro. 
As previously made of record, the method of the claim 22 is under a hypothesis that the patient in need thereof has “excessive or over accumulation” of SAICAR and/or SAICAr or requires a patient with a specific condition or disease that causes or is with “excessive or over accumulation” of SAICAR and/or SAICAr for the patient or the disease and condition; and treatment with the claimed Spermidine or its pharmaceutically acceptable salt can reduce the  “excessive or over accumulation” of SAICAR and/or SAICAr to a normal level of SAICAR and/or SAICAr in the patient. 
However, as set forth above, based on paragraph 3, and table 4 on p.4-6 of the declaration, both ADSL-eKO1 Knockout (KO) heterozygous mouse model and wild type mice have accumulation of SAICAR and/or SAICAr. Administration of Spermidine can decrease the total accumulation of SAICAR and/or SAICAr in both of ADSL-eKO1 Knockout (KO) heterozygous mouse model and wild type mice as compared to controls with no Spermidine. In addition, the reduction of the total accumulation of SAICAR+SAICAr in wild type by Spermidine (52.28%) is more than that in DSL-eKO1 Knockout (KO) heterozygous mouse model (41.95%). Neither the specification nor the prior art teaches that what diseases or conditions require reducing SAICR or SAICAr and what patients are considered as in need of reducing SAICR or SAICAr. Thus, a skilled artisan cannot contemplate how to use the claimed invention and what patients are considered as in need of reducing SAICR or SAICAr, indicating that undue experimentation is required by the skilled artisan while practicing the claimed invention. 
In summary, it is unpredictable whether Spermidine can treat or alleviate ADSL deficiency or reduce SAICR or SAICAr in all forms of undefined diseases caused by all possible mechanisms because a skilled artisan cannot contemplate how to use the claimed methods without in view of Spiegel et al. (p.19, abstract; p. 20-24, table 1; p. 28-29; Mol. Genet. Metab. 2006; 89:19-31, cited previously), Jurecka et al. (see p.231, abstract; J. Inherit. Metab. Dis. 2015; 38:231-242. DOI 10.1007/s10545-014-9755-y, cited previously), Kobayashi et al. (see p. 1-2; Abstract 3415, the Proceedings: AACR 106th Annual Meeting, April 18-22, 2015, cited previously), Soda (see p. 1, abstract; p.2-p. 6; J. Exp. Clin. Cancer Res. 2011; 30:95, cited previously), Murray-Stewart et al. (p. 4-8; Biochem. J. 2016; 473:2937-2953. doi:10.1042/BCJ20160383, cited previously). 
The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, it is unpredictable whether Spermidine can treat or alleviate ADSL deficiency or reduce SAICR or SAICAr in all forms of undefined diseases caused by all possible mechanisms; and thus the experimentation left to those skilled in the art is extensive and undue. See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986). Thus, the skilled artisan cannot readily make and use the claimed invention as currently claimed without further undue experimentation. See In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), MPEP § 2164.03; In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995), MPEP 2164.04 The instant specification is not enabling because one cannot follow the guidance presented therein and practice the claimed method without first making a substantial inventive contribution. 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, the limited working examples, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the claimed invention as it pertains to a method for treating or alleviating ADSL deficiency or reducing SAICR or SAICAr in all forms of undefined diseases caused by all possible mechanisms. Accordingly, the rejection of claims 1-4, 16 and 24-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained. 


Claim Rejections - 35 USC § 112
8.	Claims 1-4, 16 and 24-27 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-4, 16 and 24-27 as amended encompass treating or alleviating ADSL deficiency and a genus of all forms of undefined diseases or conditions that need reducing SAICAR or SAICAr by spermidine or a genus of pharmaceutically acceptable salt of spermidine. 
	On p. 14-16 of the response, Applicant argues that Applicant is in possession of the claimed methods because ADSL deficiency causes over accumulation of harmful metabolite SAICAR and the specification teaches spermidine exhibited a SARCAR inhibition of 68.98% (Table 1), and Spermidine is effective to reduce the amount of SAICAR and/or SAICAr as supported by the declaration filed 2/6/20.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2164.03, the specification fails to provide sufficient description or evidence to demonstrate that Applicant is in possession of the claimed method of treating or alleviating ADSL deficiency or reducing SAICAR or SAICAr in a genus of all forms of undefined diseases or conditions using the claimed Spermidine or its pharmaceutically acceptable salt because:
i. There is no well-established correlation between reducing accumulation of SAICAR+SAICAr in breast cancer cell line MD231 and treating or alleviating ADSL deficiency by spermidine for the reasons set forth above. In particular, MD231 breast cancer cells are highly aggressive, invasive and poorly differentiated triple-negative breast cancer cell line as lacking estrogen receptor (ER), progesterone receptor (PR) expression and human epidermal growth factor receptor 2 (HER2) amplification whereas ADSL deficiency is an autosomal recessive genetic disorder caused by mutations in ADSL gene and characterized by defects in purine metabolism affecting purinosome assembly and reducing metabolite fluxes through purine de novo synthesis and purine nucleotide recycling pathway, and heterogeneous neurological phenotypes.
ii. There is no well-established correlation between reducing the total accumulation of SAICAR+SAICAr in both ADSL heterologous and wild type animal by Spermidine and treating or alleviating ADSL deficiency by spermidine for the reasons set forth above. In particular, both ADSL-eKO1 Knockout (KO) heterozygous mouse model and wild type mice shown in the declaration have accumulation of SAICAR and/or SAICAr, and administration of Spermidine can decrease the total accumulation of SAICAR and/or SAICAr in both of ADSL-eKO1 Knockout (KO) heterozygous mouse model and wild type mice by 41.95% and 52.28% respectively as compared to controls without Spermidine. The reduction of the total accumulation of SAICAR+SAICAr in wild type by Spermidine is more than that in DSL-eKO1 Knockout (KO) heterozygous mouse model (i.e. 52.28% in wild type vs 41.95% in DSL-eKO1 Knockout (KO) heterozygous mouse model). Further, there is no evidence or correlation to support or show that Spermidine can restore ADSL activity from ADSL deficiency.  
iii. There is no well-established correlation between reducing accumulation of SAICAR and SAICAr in breast cancer cell line MD231 or in both ADSL heterologous and wild type animal by Spermidine and reducing accumulation of SAICAR and SAICAr in a patient with all forms of undefined diseases that needs reducing SAICAR and SAICAr by Spermidine. There is no well-established correlation between promoting the survival rate of the animals within 2 weeks as compared to controls with no spermidine in ADSL-CK)1-N conditional KO mouse model induced with tamoxifen shown on p. 6 and table 5 of the declaration filed 2/6/2020 and treating or alleviating ADSL deficiency or all forms of undefined diseases that need reducing SAICAR and SAICAr by Spermidine.
iv. As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321,1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations. To demonstrate the reduction to practice of a method of treating or alleviating ADSL deficiency in an animal or a method of reducing SAICAR and SAICAr in a patient in need thereof by the administration of the claimed Spermidine or its pharmaceutically acceptable salt requires either a working embodiment, a demonstration of operability in the treatment of an art accepted animal model of the condition to be treated wherein that animal model has been shown to be reliably predictive of efficacy in the treatment of the condition, or a demonstration that the therapeutic agent employed therein possesses an activity in which the majority of agents possessing that activity have been shown to be effective in the treatment of that condition. In the instant case, Applicant has provided no evidence or correlation to support or show that Spermidine can restore ADSL activity from ADSL deficiency and has also provided no evidence or correlation to support or show that Spermidine can reduce SAICAR and SAICAr in all forms of undefined diseases that need reducing SAICAR and SAICAr in a patient in need thereof. Consequently, Applicant has failed to demonstrate possession of the claimed method as of the earliest effective filing date of the instant application.
With respect to the demonstration of a reduction to practice of a generic invention, M.P.E.P. § 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
In the instant case, Applicant has failed to demonstrate a reduction to practice of a representative number of species of the genus “all forms of undefined diseases that need reducing SAICAR and SAICAr”, or even a single species within that genus, much less a method of treating or alleviating ADSL deficiency by the administration of Spermidine or its pharmaceutically acceptable salt. The experimental results described in the declaration consist primarily of the characterization of expression differences in SAICAR and SAICAr between an ADSL-eKO1 Knockout (KO) heterozygous mouse model and wild type mice or in breast cancer cell line MD231 after treatment with or without Spermidine. Whereas those results demonstrate that both ADSL-eKO1 Knockout (KO) heterozygous mouse model and wild type mice or MD231 breast cancer cells exhibit accumulation of  SAICAR and SAICAr and such accumulation of  SAICAR and SAICAr can be decreased by Spermidine, they do not support a conclusion that Applicant was in possession of a method of treating or alleviating ADSL deficiency in a patient in need thereof or a method of reducing SAICAR and SAICAr in a patient with all forms of undefined disease that need reducing SAICAR and SAICAr by the administration of  Spermidine or its pharmaceutically acceptable salt. Those results shown in the declaration do not constitute a reduction to practice of a method of treating or alleviating ADSL deficiency in a patient in need thereof or a method of reducing SAICAR and SAICAr in a patient with all forms of undefined disease that need reducing SAICAR and SAICAr.
Neither the specification/declaration nor the prior art provides well established correlation between treating or alleviating ADSL deficiency/all forms of undefined diseases that need reducing SAICAR or SAICAr by the claimed Spermidine or pharmaceutically acceptable salt thereof and the data shown in the declaration filed 2/6/20. Thus, a skilled artisan cannot envision the functional correlations of the claimed genus of all forms of undefined diseases that need reducing SAICAR or SAICAr or treating or alleviating ADSL deficiency with the claimed invention in view of Bergeron et al. (US6235794), Madeo et al. (p. 3-4, figure 2; Science, 2018; 359:eaan2788, cited previously), Pietrocola et al. (Cancer Cell, 2016; 30:147-160, cited previously), Chadwick et al. (p. 2589-2591; Biorganic Med. Chem 2010:18:2586-2597, cited previously),  Porter et al. (Cancer Res. 1985; 45:2050-2057, cited previously) and Stark et al. (see abstract; p. 4265-4267; J. Med. Chem., 1992; 35:4264-4269, cited previously). 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed ADSL deficiency caused by mutations in ADSL gene or undefined diseases that need reducing SAICAR or SAICAr, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1-4, 16 and 24-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  

Claim Rejections - 35 USC § 102 & 103
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-27 stand rejected under 35 U.S.C. 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Umezawa et al. (US4559362; was also published as EP0116693) as evidenced by Keller et al. (Molecular Cell, 2014; 53:700-709), the factsheet of Invasive Mammary Carcinoma (IMC) from the Johns Hopkins breast cancer web site and the factsheet of L-1210 cells (Lymphocytic leukemia cells) from the ATCC web site. The references of Eibmann et al. (2013) and Gaude et al. (2016) are withdrawn in response to Applicant’s cancellation of claims 17-20 and 23. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 24-27 as amended are drawn to a method for reducing SAICAR or SAICAr, comprising administering to a patient in need thereof a therapeutically effective amount of spermidine or a pharmaceutically acceptable salt thereof. Dependent claims are directed to spermidine (claim 25) or administering pharmaceutically acceptable salt of spermidine including prepared from spermidine and an acid including hydrochloric acid, sulfuric acid, phosphoric acid and boric acid and organic acids such as acetic acid, citric acid, tartaric acid (claims 26-27).
On p. 17-20 of the response, Applicant acknowledges that Umezawa teaches an immunopotentiator or immunopotentiating method using Spermidine or its pharmaceutically acceptable salt for anti-tumor effects in invasive mammary carcinoma (IMC), sarcoma or leukemia (see tables 5-7). But Applicant argues that Umezawa does not teach a method of reducing SAICAR or SAICAr in a patient in need thereof because Umezawa is silent on SAICAR or SAICAr. Applicant also argues that Gaude and Eibmann are silent on SAICAR or SAICAr. Applicant acknowledges that Keller discloses that SAICAR induces protein kinase activity and sustains proliferative signaling of cancer cells but argues that Keller does not teach which cancer is caused by over accumulation of SAICAR or all cancer are caused by over accumulation of SAICAR.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131-2131.01 or MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, Umezawa and other cited references do teach the claimed invention or render the claimed invention obvious because:
i. Umezawa teaches a method using the same material (i.e. spermidine), the same active step (i.e. administering to a patient with cancer) and the same patient population (i.e. patients with cancer, breast cancer, leukemia or sarcoma are patients in need of reducing SAICAR/SAICAr) as instantly claimed. 
Umezawa teaches a method of treating different immunity-associated diseases including different cancers, comprising administering to a mammal including human in need thereof an immunopotentiator comprising spermidine or a pharmacologically acceptable salt thereof wherein the salt includes salts with different acids including inorganic acids such as hydrochloric acid, sulfuric acid, phosphoric acid and boric acid and organic acids such as acetic acid, citric acid, tartaric acid and glutaric acid (see Abstract; col. 1, lines 6-32; lines 50-67; col. 5, line 5-col. 6, line 38; Tables 5-7, col. 8, claims 1-3). Umezawa teaches that spermidine has the growth inhibitory effect on IMC carcinoma (i.e. Invasive Mammary Carcinoma or Infiltrating Mammary Carcinoma breast cancer as evidenced by the factsheet of IMC carcinoma), L-1210 cells (i.e. Lymphocytic leukemia cells as evidenced by the factsheet of L-1210) and S-180 sarcoma (i.e. soft tissue progressive sarcoma) both in vitro and in vivo (see col. 5-6, Tables 5-7).
	The teaching of Umezaw meets the limitations recited in claims 24-27 because patients with cancers in the method taught by Umezawa are patients in need of reducing SAICAR/SAICAr as evidenced by Keller. Keller teaches that accumulation of SAICAR and the PKM2-SAICAR complexes are the mechanisms and molecules required for maintaining the proliferation activity of cancer cells (see abstract; p. 702-707). 
The limitation “reducing SAICAR or SAICAr” recited in the preamble of independent claim 24 is an inherent result of administration of spermidine in patients with cancer, breast cancer, leukemia and sarcoma because the material (i.e. spermidine), the active step (i.e. administering to a patient with cancer) and patient population (i.e. patients with cancer, breast cancer, leukemia or sarcoma, which are patients in need of reducing SAICAR/SAICAr) disclosed in the method of Umezawa are identical to those recited in instant claims. If the claimed methods can reduce accumulation of SAICAR or SAICAr in cancer cells, the method using the same material, the same active step and the same patient population disclosed by Umezawa can perform the same function as instantly claimed. 
In addition, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention' s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)”. Further, “If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)” See MPEP 2111.02-I-II. 
When reading the preamble in the context of the entire claim, the recitation “reducing SAICAR or SAICAr” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
Further, it is noted that the features upon which applicant relies (i.e, cancer with over accumulation of SAICAR or SAICAr) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, Umezawa teaches methods of treating cancer including breast cancer, leukemia and sarcoma by spermidine or a pharmacologically acceptable salt thereof, which meet the limitations recited in claims 24-27. Accordingly, claims 24-27 are anticipated by Umezawa.
ii. Even if Umezawa does not explicitly teach that patients with cancer, breast cancer, leukemia and sarcoma are the patients in need of reducing SAICAR or SAICAr recited in independent claim 24, the patients with cancer, breast cancer, leukemia and sarcoma in the treatment method of Umezawa are the patients in need of reducing SAICAR or SAICAr because Umezawa teaches the growth inhibitory effect of spermidine both in vitro and in vivo in IMC carcinoma (i.e. Invasive Mammary Carcinoma or Infiltrating Mammary Carcinoma breast cancer as evidenced by the factsheet of IMC from the Johns Hopkins breast cancer web site), L-1210 cells (i.e. Lymphocytic leukemia cells as evidenced by the factsheet of L-1210 from the ATCC) and S-180 sarcoma (see col. 5-6, Tables 5-7) and the growth of breast cancer, leukemia and sarcoma requires SAICAR or SAICAr as taught by Keller et al. (abstract; p. 703-707). Keller teaches that accumulation of SAICAR and the PKM2-SAICAR complexes are the mechanisms and molecules required for maintaining the proliferation activity of cancer cells (see abstract; p. 702-707).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Keller with the teaching of Umezawa to practice Applicant’s claimed invention with a reasonable expectation of success. The person of skill in the art would have been motivated to do so because Umezawa specifically teaches the method and the use of spermidine for treating different cancers, while Keller teaches that accumulation of SAICAR and the PKM2-SAICAR complexes are the mechanisms and molecules required for maintaining the proliferation activity of cancer cells. In this combination, both Umezawa’s and Keller’s cancers are identical and are the cancers having the same properties and performing the same functions they would if they were separate. Since Umezawa and Keller teach the same breast cancer, leukemia and sarcoma, the same breast cancer, leukemia and sarcoma will possess the same properties requiring accumulation of SAICAR or SAICAr to maintain the growth of the cancer as taught by Keller. Thus, the patients with same breast cancer, leukemia and sarcoma as disclosed by Umezawa are the patients in need of reducing accumulation of SAICAR or SAICAr as claimed by Applicant. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Umezawa’s method for treating breast cancer, leukemia and sarcoma by spermidine or its pharmaceutically acceptable salts using Keller’s teaching and cancers with accumulation of SAICAR or patients with cancers in need of reducing accumulation of SAICAR or SAICAr to reduce accumulation of SAICAR or SAICAr, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would reduce accumulation of SAICAR or SAICAr in patients with cancers in need of reducing accumulation of SAICAR or SAICAr by spermidine or its pharmaceutically acceptable salts because Keller teaches that accumulation of SAICAR and the PKM2-SAICAR complexes are the mechanisms and molecules required for maintaining the proliferation activity of cancer cells. The cancer cells disclosed by Keller are same as those in Umezawa’s method.  Thus, Umezawa and Keller provide motivation to extend the use or treatment of spermidine against different cancers disclosed by Umezawa for application of the Umezawa’s method in the field for the treatment of cancers that need reducing accumulation of SAICAR disclosed by Keller. The person of ordinary skill would have had a reasonable expectation of success in selecting cancers that need reducing accumulation of SAICAR in Umezawa’s treatment method because Umezawa’s method requires using Spermidine or its pharmaceutically acceptable salts for treating different cancers, Spermidine has the growth inhibitory effect on IMC carcinoma (i.e. IMC breast cancer), L-1210 cells (Lymphocytic leukemia cells) and S-180 sarcoma (i.e. soft tissue progressive sarcoma) both in vitro and in vivo, and Keller teaches that accumulation of SAICAR and the PKM2-SAICAR complexes are the mechanisms and molecules required for maintaining the proliferation activity of cancer cells. The skilled artisan would have been motivated to select Keller cancers that need reducing accumulation of SAICAR because the references both teach the same cancer cells, while Keller expressly teach that the same cancer cells are with accumulation of SAICAR. 
Thus, it is obvious to combine two prior art elements (i.e. cancers with accumulation of SAICAR disclosed by Keller) according known methods (i.e. Umezawa’s method of treating cancers by Spermidine or its pharmaceutically acceptable salts) to yield predictable results, simply substitute one known element (i.e. same cancers with accumulation of SAICAR) for another (i.e. same cancers) to obtain predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 
Accordingly, the rejection of claims 24-27 under 35 U.S.C. 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Umezawa as evidenced by Keller, the factsheet of Invasive Mammary Carcinoma (IMC) and the factsheet of L-1210 cells (Lymphocytic leukemia cells) is maintained.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 24-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 24-25 and 36-46 of copending Application No. 16/497305 (spermine), claims 21-26 and 36-49 of copending Application No. 16/606655 (spermidine) or claims 6-16 of copending Application No. 16/889500 (spermine) in view of Pegg (IUBMB Life, 2014; 66:8-18, DOI 10.1002/iub.1237). The rejection over Application No. 16/889500 is necessitated by inventor update search. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 20 of the response, Applicant argues that the rejection should be withdrawn because the instant application has an earlier filing date than copending Application Nos. 16/497305 and 16/606655 and cites MPEP§804-I.B.2 in support of the arguments. 
	In response, contrary to Applicant’s arguments, the provisional double patenting rejection is not the only rejection in the office action. The provisional double patenting rejection is maintained for the reasons made of record and the reasons set forth above. 
The rejection is maintained of record until a terminal disclaimer is filed.



Conclusion

11.	NO CLAIM IS ALLOWED.




12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuo et al. (BMC Medicine, 2009; 7:77. doi:10.1186/1741-7015/7/77, as in IDS) teach a polyamine analogue PG-11047 is effective to inhibit the growth of different breast cancer cells (see abstract; p. 4, figure 1 and p. 5, table 1).
McCloskey et al. (Clinical Cancer Research, Vol. 2., 441-446, March 1996, as in IDS) teaches polyamine analogues including symmetrically substituted N1,N12- bis(ethyl)spermine (BESpm), and unsymmetrically substituted N1-ethyl-N11- [(cyclopropyl)methyl]-4, 8-diazaundecane (CPENSpm) induces programmed cell death in human lung tumor cells (see abstract).
Madeo et al. (Science, 2018; 359:eaan2788) teaches that while animal model data showed spermidine prolongs the life span and reduces growth of transplantable tumors and stimulates anticancer, clinical trial results of Spermidine provides inconsistent results in cancer (see  p. 3-4, figure 2).
Pietrocola et al. (Autophagy; 2019; 15:362-365) teaches that spermidine reduces cancer-related mortality in humans (see abstract).
Porter et al. (Cancer Res. 1985; 45:2050-2057) teaches Spermidine derivatives can be used to inhibit L1210 Leukemia cell growth in cultures (p. 2921, abstract).
Stark et al. (see abstract; p. 4265-4267; J. Med. Chem., 1992; 35:4264-4269) teaches Spermidine derivatives can be used to inhibit B16-BL6 melanoma cell line growth in cultures (p. 4264, abstract).
Noro et al. (IOVS; 2015; 56:5012-5019. DOI:10.1167/iovs.15-17142) teaches Spermidine ameliorates neurodegeneration in a mouse model of glaucoma (abstract).
Devens et al. (Prostate Cancer & Prostat. Diseases; 2000; 3:275-279) teaches treating prostate cancer by polyamine depletion therapy to inhibit tumor cell growth (abstract).


13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Chang-Yu Wang
August 6, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649